DETAILED ACTION

Information Disclosure Statement
IDS(es) submitted on 12/10/22 has been considered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims are now newly rejected with the newly incorporated NPL of Qualcomm, as cited below.

	Due to the broadness of the claim language, and the explanation provided above, the claims are still not yet in condition for allowance and are still rejected as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim 1, 3-7, 9-11, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0234941; hereinafter Kim) in view of Qualcomm incorporated (disclosed by Applicant in IDS dated 3/2/22; Titled SA WG2 Meeting #S2-122BIS, dated 21-25 August 2017, Sophia Antipolis, France; hereinafter Qualcomm).

Regarding claims 1, 11 and 20, Kim discloses a method for resuming a radio resource control (RRC) connection, comprising:
receiving, by a target base station, an RRC connection resume request message sent by a terminal (Fig. 3G, 3g-50 [0292]: UE sending an RRCConnectionResumeReqquest message to the new eNB); 
determining, by the target base station, a first node serving the terminal according to a user equipment (UE) identifier in the RRC connection resume request message, and obtaining from the first node, both a first UE context on a first node and a second UE context on a second node ([0293]: the new eNB successfully receives and identifies the resume ID and performs retrieving procedure of the UE context from the anchor gNB; [00294]-[0296], specifically the new gNB being able to determine the UE context from previous gNB and also update the UE context and apply the updated UE context at operation 3g-75); and 
sending, by the target base station, an RRC connection resume message to the terminal, so as for the terminal to resume the RRC connection (Fig. 3G, 3g-70; the new eNB transmit the RRCConectionResume message to the UE),
([0289]-[0292]: wherein the UE is operating in RRC inactive mode, having released previous connections).

Kim discloses all the particulars of the claim but is unclear about the limitation of,
wherein the first node is a master node in a dual connection network or multi-connection network, and the second node is a secondary node in the dual connection network or the multi-connection network.
However, Qualcomm does disclose the limitation of
wherein the first node is a master node in a dual connection network or multi-connection network, and the second node is a secondary node in the dual connection network or the multi-connection network (Page 3, Fig. 2 depicting the Master Node and secondary node in a multi-connection network).
It would have been obvious before the effective filing date of the claimed invention to incorporate Qualcomm’s disclosure to handle RRC inactive and dual connectivity coexistence.

Regarding claims 3 and 13, Kim discloses the method according to claim 1, wherein the RRC connection resume request message carries first indication information, and the first indication information is used to indicate a cause for a network side to initiate an RRC connection resume ([0294]: reuse indicator within the resume message).  

Regarding claims 4 and 14, Kim discloses the method according to claim 1, wherein after the terminal receives a paging message sent by the first node, the target base station receives the RRC connection resume request message sent by the terminal; and wherein responsive to downlink data arriving at the second node, the second node notifies the first node to initiate paging to the terminal; responsive to the downlink data arriving at the first node, the first node initiates paging to the terminal; and the paging is used to trigger the terminal to initiate an RRC connection resume process (Fig. 3G).  

Regarding claims 5 and 15, Kim discloses the method according to claim 1, wherein responsive to uplink data arriving at the terminal, the target base station receives the RRC connection resume request message sent by the terminal ([0292]: using uplink resources to send resume request message).  

Regarding claim 6, Kim discloses the method according to claim 1, wherein obtaining the UE context from the first node comprises: 
sending, by the target base station, a UE context request message to the first node, so that after receiving the UE context request message, the first node performs an integrity protection verification on the UE context request message, and obtains the second UE context on the second node side from the second node serving the terminal after the verification is passed ([0292]-[0294]: verify and obtain UE context); and 
([0292]-[0294]: verify and obtain UE context).  

Regarding claim 7 and 16, Kim discloses the method according to claim 1, further comprising: 
after the terminal resumes the RRC connection, receiving, by the target base station, an RRC connection resume complete message sent by the terminal (Fig. 3G, 3g-75 resume complete message).  

Regarding claims 9 and 18, Kim discloses the method according to claim 7, wherein the RRC connection resume complete message comprises secondary cell group (SCG) configuration information or indication information of SCG configuration ([0298]: may include a list of cell IDs of paging areas).  

Regarding claims 10 and 19, Kim discloses the method according to claim 9, further comprising: sending, by the target base station, an S-KgNB to a secondary network node corresponding to the target base station ([0289], [0294]: use of security key).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUCK HUYNH/           Primary Examiner, Art Unit 2644